10-3914-ag
    Qu v. Holder
                                                                                  BIA
                                                                             Nelson, IJ
                                                                          A094 939 048
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 8th day of May, two thousand twelve.
    PRESENT:
             ROSEMARY S. POOLER,
             RICHARD C. WESLEY,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _______________________________________

    LI QING QU,
             Petitioner,

                   v.                                      10-3914-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Li Qing Qu, Pro Se, New York, NY

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Linda S. Wernery, Assistant
                                  Director, William C. Minick, Office
                                  of Immigration Litigation, U.S.
                                  Department of Justice, Washington
                                  D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Li Qing Qu, a native and citizen of the People’s

Republic of China, seeks review of the August 27, 2010,

order of the BIA affirming the October 23, 2008, decision of

Immigration Judge (“IJ”) Barbara A. Nelson denying her

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).     In re Li Qing

Qu, No. A094 939 048 (B.I.A. Aug. 27, 2010), aff’g No. A094

939 048 (Immig. Ct. N.Y. City Oct. 23, 2008).    We assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we have reviewed

both the BIA’s and IJ’s opinions.   See Yun-Zui Guan v.

Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).     The applicable

standards of review are well-established.     See 8 U.S.C.

§ 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-

66 (2d Cir. 2008).

    The agency’s adverse credibility determination is based

on substantial evidence given inconsistencies in and among

Qu’s testimony, credible fear interview, and written

                             2
application.   See 8 U.S.C. § 1158(b)(1)(B)(iii); see also

Xiu Xia Lin, 534 F.3d at 167.       For example, Qu’s testimony

that she was forced to undergo an abortion in December 2007

was inconsistent with the statements in her written

application and credible fear interview that the forced

abortion occurred in December 2006.      Furthermore, she

testified inconsistently as to when the Chinese family

planning officials came to her home, and gave implausible

testimony that, at only one month pregnant, her neighbors

reported her to those officials because her “belly was big.”

    Given these inconsistencies, the agency’s adverse

credibility determination is supported by substantial

evidence, 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534

F.3d at 167, and provided an adequate basis for denying Qu’s

application for asylum, withholding of removal, and CAT

relief, see Paul v. Gonzales, 444 F.3d 148, 155-57 (2d Cir.

2006) (noting that, when asylum, withholding of removal, and

CAT relief, are based on the same factual assertions, an

adverse credibility finding regarding those assertions

forecloses all forms of relief).

    For the foregoing reasons, the petition for review is

DENIED.
                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                                3